Order entered June 3, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00352-CV

                      PATRICIA TOLLESON, Appellant

                                        V.

                  KAREN LISS LARA ARGUETA, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-04904-B

                                     ORDER

      The reporter’s record is past due. Although directed to provide, by May 13,
2022, written verification that she has requested the reporter’s record and
cautioned her that failure to do so may result in an order submitting the appeal
without the reporter’s record, appellant has failed to comply. Accordingly, we
ORDER the appeal be submitted without the reporter’s record. See TEX. R. APP.
P. 37.3(c).
      Appellant’s brief on the merits is due July 5, 2022.
                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE